UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

MARK T. DUBLINO,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               18-CV-6010L
               v.

JAMES THOMAS, et al.,

                        Defendants.
_______________________________________


               On January 4, 2018, pro se plaintiff Mark T. Dublino (“plaintiff”) commenced

this action against the defendants pursuant to 42 U.S.C. § 1983 alleging claims for excessive

force and failure to protect in violation of the Eighth Amendment. (Docket # 12). Currently

pending before this Court is plaintiff’s third motion seeking appointment of counsel. (Docket

# 30). On October 26, 2018, this Court issued a Decision & Order denying plaintiff’s previous

requests for appointment of counsel. (Docket ## 24, 25, 29). Plaintiff’s current motion does not

present any new information to alter this Court’s previous determination. Accordingly, for the

reasons previously stated in my October 26, 2018 Decision & Order (Docket # 29), plaintiff’s

request for the appointment of counsel (Docket # 30) is DENIED without prejudice at this

time. It is the plaintiff’s responsibility to retain an attorney or press forward with this lawsuit pro

se. 28 U.S.C. § 1654.

IT IS SO ORDERED.

                                                                    s/Marian W. Payson
                                                                 MARIAN W. PAYSON
                                                               United States Magistrate Judge

Dated: Rochester, New York
       November 5, 2018
